Citation Nr: 0321034	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  97-28 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for the residuals of shell 
fragment wounds (SFWs) of the left lower extremity, to 
include peroneal neuropathy, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States 
Marine Corps from April 1966 to March 1969, and from August 
1969 to August 1975.  He subsequently was a member of the 
Tennessee Army National Guard from August 1977 to March 1991, 
and he served on active duty from July 1984 to August 1986.  
This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee that denied a disability 
evaluation in excess of 10 percent for the appellant's left 
leg shrapnel wound residuals disability.

The Board remanded the case for additional development in 
December 1998.  After the RO completed the remand directives, 
the left leg increased rating issue on appeal was not 
allowed.  

In a decision dated June 6, 2000, the Board denied the 
appellant's left leg increased rating claim, upholding the 
RO.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court).

In March 2001, VA submitted a Motion for Remand that was 
eventually not opposed by the appellant.  The basis for the 
Motion for Remand was that the Court's holding in Holliday v. 
Principi, 14 Vet. App. 280 (2001), required a return of the 
case to the Board to address in the first instance whether 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) was applicable and 
had been satisfied.  An Order of the Court, dated in 
September 2001, granted the Appellee's Motion and vacated and 
remanded the Board's decision.

Thereafter, the Board denied the appellant's left leg 
increased rating claim in a decision dated July 12, 2002.  
The appellant again appealed the Board's decision to the 
Court.  In January 2003, the parties filed a Joint Motion for 
Remand and requested a stay of proceedings pending a ruling 
on the Joint Motion.  The basis for the Motion for Remand was 
that the Board had not provided adequate reasons and bases 
for its decision.  A January 2003 Order of the Court granted 
the Joint Motion and vacated the Board's decision.  The issue 
on appeal was remanded for readjudication pursuant to the 
provisions of 38 U.S.C.A. § 7252(a).


REMAND

The Board notes that, while the case was in remand status, 
the Court clarified the scope of the duty to assist 
provisions contained in the VCAA.  In particular, the Court 
has found that the provisions of 38 U.S.C.A. § 5103(a) must 
be fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.  In 
particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claim and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

2.  The RO should obtain the appellant's 
relevant medical treatment records 
pertaining to the left leg from any VA 
facility identified by the appellant, to 
the extent not already on file.  

3.  The RO should obtain the appellant's 
relevant medical treatment records 
pertaining to the left leg from any 
private doctor and/or hospital identified 
in the evidence or record or by the 
appellant, to the extent not already on 
file.  

4.  After the above development is 
completed, the RO should schedule the 
appellant for VA orthopedic and 
neurological examinations in order to 
determine the current degree of severity 
of his left leg disability and in 
particular to identify the muscle groups 
involved as a result of the SFW and to 
determine the severity of the resulting 
muscle injuries, if any.  The claims file 
must be made available to, and be 
reviewed by, the examiners in conjunction 
with the examinations.

Any special diagnostic studies deemed 
necessary should be performed.  In 
particular, x-rays must be taken that 
indicate the presence and location of all 
retained metal fragments in the left leg.  
The examiners should describe all 
symptomatology due to the appellant's 
service-connected left leg disability.  
Specific findings should be made with 
respect to the location, size and shape 
of any SFW scars identified as a result 
of the examinations with a detailed 
description of any associated pain or 
tenderness as well as any limitations 
caused by any adhesions or nerve 
impairment, including impairment 
affecting motion and strength of the left 
lower extremity function.  The rationale 
for all opinions expressed should also be 
provided.

In reporting the results of range of 
motion testing, the examiners should 
identify any objective evidence of pain 
and the specific limitation of motion, if 
any, accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  

The examiners should also describe the 
existence and severity of any left lower 
extremity muscle atrophy, any 
incoordination, any weakened movement and 
any excess fatigability on use.  Special 
attention should be given to the presence 
or absence of pain, any limitation of 
motion, loss of sensation, instability, 
weakness, or interference with 
weightbearing or gait, as well as pain 
and/or swelling on use.  The examiners 
should clearly identify all 
symptomatology that can be associated 
with the SFWs.  The examiners should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the appellant 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.

The orthopedic examiner should identify 
the presence of retained metal fragments 
in the left leg and, if possible, 
identify the track or path each fragment 
traveled from its point of entry.  In 
particular, the examiner should identify 
the particular muscle(s) involved and 
explain how the retained metal fragments 
have affected the functioning of each 
identified muscle.

The neurologist should identify the 
particular nerve(s) in the left leg 
affected by the retained metal fragments.  

5.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
attorney should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




